Case 1:19-cv-00044-LPS Document 250 Filed 11/26/19 Page 1 of 5 PageID #: 8797



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

IN RE: SENSIPAR (CINACALCET                     )
HYDROCHLORIDE TABLETS)                          ) MDL No. 19-2895 (LPS)
ANTITRUST LITIGATION                            )
CIPLA LTD. and CIPLA USA, INC.,                 )
                                                )
              Plaintiffs,                       )
                                                )
       v.                                       ) C.A. No. 19-44 (LPS)
                                                )
AMGEN INC. and                                  )
TEVA PHARMACEUTICALS USA, INC.,                 )
                                                )
              Defendants.                       )
AMGEN INC.,                                     )
                                                )
              Counterclaim-Plaintiff,           )
                                                )
       v.                                       )
                                                )
CIPLA LTD. and CIPLA USA, INC.,                 )
                                                )
              Counterclaim-Defendants.          )

                                   NOTICE OF SERVICE

       The undersigned hereby certifies that copies of Amgen Inc.’s Disclosures Pursuant to

Paragraph 3 of the Default Standard for Discovery were caused to be served on November 26,

2019, upon the following in the manner indicated:

Sue L. Robinson, Esquire                                           VIA ELECTRONIC MAIL
Brian E. Farnan, Esquire
Michael J. Farnan, Esquire
FARNAN LLP
919 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Plaintiffs
Case 1:19-cv-00044-LPS Document 250 Filed 11/26/19 Page 2 of 5 PageID #: 8798



James W. Dabney, Esquire                                 VIA ELECTRONIC MAIL
Patrice P. Jean, Esquire
Dina Hoffer, Esquire
Deanne K. Cevasco, Esquire
David E. Lansky, Esquire
Lynn M. Russo, Esquire
Richard M. Koehl, Esquire
HUGHES HUBBARD & REED LLP
One Battery Park Plaza
New York, NY 10004
Attorneys for Plaintiffs

John W. Shaw, Esquire                                    VIA ELECTRONIC MAIL
Karen E. Keller, Esquire
David M. Fry, Esquire
SHAW KELLER LLP
I.M. Pei Building
1105 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Defendant Teva Pharmaceuticals USA, Inc.

Henninger S. Bullock, Esquire                            VIA ELECTRONIC MAIL
Richard A. Spehr, Esquire
Karen W. Lin, Esquire
MAYER BROWN
1221 Avenue of the Americas
New York, NY 10020
(212) 506-2500
Attorneys for Defendant Teva Pharmaceuticals USA, Inc.




                                             2
Case 1:19-cv-00044-LPS Document 250 Filed 11/26/19 Page 3 of 5 PageID #: 8799



                                          MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                          /s/ Brian P. Egan
OF COUNSEL:                               Jack B. Blumenfeld (#1014)
                                          Brian P. Egan (#6227)
Ashley E. Johnson                         1201 North Market Street
GIBSON, DUNN & CRUTCHER LLP               P.O. Box 1347
2001 Ross Avenue                          Wilmington, DE 19899
Suite 2100                                (302) 658-9200
Dallas, TX 75201                          jblumenfeld@mnat.com
(214) 571-2900                            began@mnat.com

Jeffrey T. Thomas                         Attorneys for Defendant Amgen Inc.
Adam H. Offenhartz
Eric J. Stock
Kate Dominguez
GIBSON, DUNN & CRUTCHER LLP
200 Park Avenue
New York, NY 10166-0193
(212) 351-4000

November 26, 2019




                                      3
Case 1:19-cv-00044-LPS Document 250 Filed 11/26/19 Page 4 of 5 PageID #: 8800



                                CERTIFICATE OF SERVICE

       I hereby certify that on November 26, 2019, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.

       I further certify that I caused copies of the foregoing document to be served on November

26, 2019, upon the following in the manner indicated:

Sue L. Robinson, Esquire                                               VIA ELECTRONIC MAIL
Brian E. Farnan, Esquire
Michael J. Farnan, Esquire
FARNAN LLP
919 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Plaintiffs

James W. Dabney, Esquire                                               VIA ELECTRONIC MAIL
Patrice P. Jean, Esquire
Dina Hoffer, Esquire
Deanne K. Cevasco, Esquire
David E. Lansky, Esquire
Lynn M. Russo, Esquire
Richard M. Koehl, Esquire
HUGHES HUBBARD & REED LLP
One Battery Park Plaza
New York, NY 10004
Attorneys for Plaintiffs

John W. Shaw, Esquire                                                  VIA ELECTRONIC MAIL
Karen E. Keller, Esquire
David M. Fry, Esquire
SHAW KELLER LLP
I.M. Pei Building
1105 North Market Street, 12th Floor
Wilmington, DE 19801
Attorneys for Defendant Teva Pharmaceuticals USA, Inc.
Case 1:19-cv-00044-LPS Document 250 Filed 11/26/19 Page 5 of 5 PageID #: 8801



Henninger S. Bullock, Esquire                                  VIA ELECTRONIC MAIL
Richard A. Spehr, Esquire
Karen W. Lin, Esquire
MAYER BROWN
1221 Avenue of the Americas
New York, NY 10020
(212) 506-2500
Attorneys for Defendant Teva Pharmaceuticals USA, Inc.


                                          /s/ Brian P. Egan
                                          _______________________________
                                          Brian P. Egan (#6227)




                                             2
